Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-2-2022 has been entered.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	The September 2, 2022 declarations and drawings are acceptable and overcome the earlier 251 rejection and drawing objection.

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses conditioned field gas. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the ‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 56 claims “compensating for errors in a reading from the load sensors.” It is unclear where this is discussed in the original specification. The specification discusses load sensors, but is silent regarding any error compensation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-31,35-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”) and US Patent No. 7,214,028 to Boasso et al. (hereinafter “Boasso”).
Heilman discloses a method of performing a well treatment operation comprising providing a silo 106 for holding a solid material used in the production of a well treatment fluid at a well site and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach powering the down hole pump using an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas or transporting the silo in a generally horizontal lengthwise position and erecting the silo to a vertical position at the job site.  Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source for power driven equipment 106, “such as at least one pump or the like” (paragraph 17). Paragraph 10 states that the operation can be a fracturing operation. Boasso discloses a method for conveying and supplying bulk material to a job site using a silo 26 which is transported in a horizontal position on trailer 11. Figure 13 shows the silo mounted on the trailer generally horizontally for transportation and figure 16 shows the silo being erected in a generally vertical configuration for dispensing at the well site.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Coquilleau to modify the well treatment operation of Heilman by using an engine powered by conditioned field gas, compressed natural gas or liquefied natural gas to power a down hole pump to efficiently perform a fracturing operation and from the teaching of Boasso to enable the transporting of the solid material vessels in a generally horizontal configuration to permit large quantities to be safely transported with the vessel being shifted to a generally vertical configuration for use to conserve area on the job site and permit gravity feeding of the material. The final wherein clause, “wherein the one or more generators using the conditioned field gas are used to power the at least one pump”, limits one option that has been previously claimed. Claim 47 claims that the pump is powered using only 1)one or more generators using one or more of conditioned field gas, compressed gas, or liquefied natural gas, 2) one or more engines using one or more of conditioned field gas, compressed gas, or liquefied natural gas, or a combination of 1 and 2. The wherein clause is seen to further limit the first option only. Coquilleau discloses the second option, so the final wherein clause is not seen to impart any limitation on the option that is rejected rejection. 
In regard to claim 48, Figure 13 of Boasso shows the silo mounted on the trailer generally horizontally for transportation and figure 16 shows the silo being erected in a generally vertical configuration for dispensing at the well site. In regard to claim 49, the last sentence of paragraph 4 of Heilman states that the proppant storage and metering unit and the chemical storage can include weight sensors. Paragraph 34 states a central control system may use all of the sensor data. In regard to claim 50, paragraph 4 of Heilman states the storage is a proppant storage and metering unit. In regard to claim 51, Heilman describes a blending unit “substantially powered by electricity” in paragraph 4. In regard to claim 52, Coquilleau’s paragraph 20 establishes the use of compressed gas a fuel source. In regard to claims 53 and 54, Boassa discloses a support base in figures 5,9,18,26 and 29 and the paragraph beginning on line 34 of column 3 states that a structural base can be used and the diameter can be 9 feet. In regard to claims 55 and 56, Heilman discloses the use of weight sensors (paragraph 34) and real-time determination of mass or weight in paragraph 25. In regard to claims 57 and 58, the silo of Boasso is self-erecting, as it uses the hydraulic cylinders to lift the silo to a vertical orientation from the trailer. Heilman discloses preparing a fracturing fluid using solid proppant and pumping the fracturing fluid into a down hole location, as claimed in claim 59. In regard to claim 60, paragraph 20 of Coquilleau states the fuel source for the engine “may comprise combustible gas, such as natural gas or the like, supplied directly from the wellbore 108, a producing wellbore 412, such as an adjacent producing wellbore”. The above discussion of claim 47 is seen to discuss all of the limitations claimed in claim 68. In regard to claim 69, the last sentence of paragraph 4 of Heilman states that the proppant storage and metering unit and the chemical storage can include weight sensors. Paragraph 34 states a central control system may use all of the sensor data. In regard to claim 70, Heilman discloses the use of weight sensors (paragraph 34) and real-time determination of mass or weight in paragraph 25. Heilman discloses preparing a fracturing fluid using solid proppant and pumping the fracturing fluid into a down hole location, as claimed in claim 71. Heilman describes the blending unit “substantially powered by electricity” in paragraph 4.

Allowable Subject Matter
Claims 61-67 and 72-76 would be allowable with the submission of a declaration signed by all of the inventors.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 61-67 and 72-76 clearly claim that the down hole pumping is powered using only electricity produced using conditioned field gas. The claims that have been rejected claim this as one alternative. Coquilleau teaches powering a fracturing pump using natural gas derived from the field. Coquilleau does not teach generating electricity from the field gas. While gas powered generators are known, adding one to Coquilleau is not seen as obvious as an ordinary practitioner would realize that this adds a step to the shown process, increasing both costs and inefficiencies into a functioning system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferee: /JOSEPH A KAUFMAN/                   Reissue/Reexam Specialist, Art Unit 3993                                                                                                                                                                                     

Conferee: /Patricia L Engle/                 Acting SPRS, Art Unit 3993